14-4386
     Galarza-Arias v. Lynch
                                                                                        BIA
                                                                                  Verillo, IJ
                                                                               A087 760 380

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for the
 2   Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the 16th day
 4   of December, two thousand fifteen.
 5
 6   PRESENT:
 7             DENNIS JACOBS,
 8             PIERRE N. LEVAL,
 9             GUIDO CALABRESI,
10                  Circuit Judges.
11   _____________________________________
12
13   CARLOS JAVIER GALARZA-ARIAS,
14             Petitioner,
15
16                     v.                                            14-4386
17
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20             Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     James A. Welcome, Waterbury,
24                                       Connecticut.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Nancy
28                                       Friedman, Senior Litigation Counsel;
29                                       Sharon M. Clay, Trial Attorney, Office
30                                       of Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, D.C.
1            UPON DUE CONSIDERATION of this petition for review of a Board

2    of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

3    ADJUDGED, AND DECREED that the petition for review is DENIED.

4            Petitioner Carlos Javier Galarza-Arias, a native and citizen

5    of Ecuador, seeks review of an October 30, 2014, decision of the BIA

6    affirming the June 27, 2013, decision of an Immigration Judge (“IJ”),

7    denying his motion for another continuance (he had already received

8    several) and ordering him removed.        In re Carlos Javier

9    Galarza-Arias, No. A087 760 380 (B.I.A. Oct. 30, 2014), aff’g No.

10   A087 760 380 (Immig. Hartford Jun. 27, 2013).      We assume the parties’

11   familiarity with the underlying facts and procedural history in this

12   case.

13           Under the circumstances of this case, we review both the IJ’s

14   and the BIA’s opinions “for the sake of completeness.”          Zaman v.

15   Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).        The IJ’s denial of a

16   request for a continuance is reviewed “under a highly deferential

17   standard of abuse of discretion.”       Morgan v. Gonzales, 445 F.3d 549,

18   551 (2d Cir. 2006).    An IJ “may grant a motion for continuance for

19   good cause shown,” 8 C.F.R. § 1003.29, and “abuse[s] his discretion

20   in denying a continuance if (1) his decision rests on an error of

21   law (such as the application of the wrong legal principle) or a

22   clearly erroneous factual finding or (2) his decision--though not

23   necessarily the product of a legal error or a clearly erroneous

24   factual finding--cannot be located within the range of permissible

                                         2
1    decisions,” Morgan, 445 F.3d at 551-52 (internal quotation marks,

2    brackets, and citation omitted).      The IJ did not abuse discretion

3    in denying Galarza-Arias a continuance to appeal the denial of his

4    petition for Special Immigrant Juvenile Status (“SIJS”).

5         The IJ considered the factors set forth in Matter of Hashmi,

6    24 I. & N. Dec. 785, 790 (B.I.A. 2009), as required.    See Flores v.

7    Holder, 779 F.3d 159, 164 (2d Cir. 2015).     Further, the agency was

8    permitted to rely solely on the denial of the underlying SIJS petition

9    to decline to continue proceedings because, when the BIA affirmed

10   the IJ’s decision, Galarza-Arias had not appealed the underlying

11   denial, despite having had more than a year to do so.    See Pedreros

12   v. Keisler, 503 F.3d 162, 165 (2d Cir. 2007) (per curiam).

13        Galarza-Arias’s due process claim fails because, as the BIA

14   noted, he has not demonstrated that he suffered any prejudice.    See

15   Garcia-Villeda v. Mukasey, 531 F.3d 141, 149 (2d Cir. 2008).   He has

16   not appealed the denial of his SIJS petition, which was the purpose

17   of the requested continuance.

18        For the foregoing reasons, the petition for review is DENIED.

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe, Clerk




                                       3